PER CURIAM.
 When this case was before us on a previous appeal, we ordered the judgment below vacated for further findings and explanation of his award by the trial judge, United States v. Bobinski, 2, Cir., 244 F.2d 299. He has complied with our mandate and the case is again before us on an unchanged award, but with fuller findings and explanatory opinion. We think his award is now sustained by his findings, and in accord with the usual principles of review we must sustain the result thus supported by the evidence. United States v. 44.00 Acres of Land, 2 Cir., 234 F.2d 410, certiorari denied Odenbach v. United States, 352 U.S. 916, 77 S.Ct. 215, 1 L.Ed.2d 123. No further findings or proceedings are required and various other contentions presented do not show error.
Affirmed.